            Case 1:17-cv-09606-VSB-KHP Document 87 Filed 12/05/19 Page 1 of 1



      Lauren Goldberg                                      Anjanette Cabrera
      The Law Offices of Lauren Goldberg, PLLC             Constangy, Brooks, Smith & Prophete
      3 Columbus Circle, 15th Floor                        620 Eighth Avenue, 38th Floor
      New York, New York 10019                             New York, New York 10018
      Phone: 646.452.8380                                  Phone: 646.341.6536
      Email: lg@lgoldberglaw.com                           Email: acabrera@constangy.com
      Attorney for Plaintiff                               Attorney for Defendants

      December 5, 2019

      Via ECF
      The Honorable Vernon S. Broderick
      United States District Judge
      United States District Court for the Southern District of New York
      Thurgood Marshall United States Courthouse
      40 Foley Square
      New York, New York 10007

      Re:    George Abdelsayed v. New York University et. al., Case No. 17-cv-9606 (VSB)

      The Honorable Vernon S. Broderick:

      The parties respectfully request that the post-discovery conference that is currently scheduled for
      December 13, 2019 be adjourned for a date after January 31, 2020. On December 4 , 2019, Hon.
      Katharine Parker granted the parties an expert discovery extension in this case until January 31,
      2020 [See Document 86]. Accordingly, given the new deadline in the case, the parties request that
      the Court reschedule the December 13th conference.

      Thank you for Your Honor’s consideration of this request.

                                                   Respectfully Submitted,


                                                   /s/ Lauren Goldberg
                                                   Lauren Goldberg

                                                   /s/ Anjanette Cabrera
                                                   Anjanette Cabrera



                12/6/2019

The post-discovery conference scheduled for December 13, 2019 is adjourned to February 14, 2020 at
12:00 p.m.
